 
PROMISSORY NOTE
 
On this date of November __, 2009, in return for valuable consideration
received, the undersigned borrower[s] jointly and severally promise to pay to
Stewart Hall, the "Lender", the sum of $187,700.00 US Dollars, together with
interest thereon at the rate of 9.0% percent per annum.
 
Terms of Repayment: This loan shall be repaid under the following terms: The
Promissory Note will accrue interest at a rate of Nine Percent (9%) per annum
and will amortize with a principal and interest payment at the First Anniversary
Date of the Transaction of Twenty-Five Percent (25%) of the Promissory Note plus
accrued interest, a principal and interest payment at the Second Anniversary
Date of the Transaction of Twenty-Five Percent (25%) of the Promissory Note plus
accrued interest and a Final Payment of the Outstanding Balance of the
Promissory Note plus any unpaid interest on the Third Anniversary Date of the
Transaction.. All payments shall be first applied to interest and the balance to
principal. The Promissory’s Note carries a cumulative claw-back feature (the
“Claw Back”) for the term of the Promissory’s Note.  The Claw Back provides the
Purchaser down-side protection against the Promissory not meeting pre-determined
financial targets and is summarized as follows:
 
 
a.
The Purchaser and Promissory shall agree on projected annual financial targets
(“Annual Target”).

 
 
b.
The Claw Back does not apply in the first year following Closing.

 
 
c.
The Claw Back is applied at the second anniversary following Closing.

 
 
d.
The scheduled principal payment is proportionally reduced by the percentage that
actual financial results for the year are less than the appropriate Annual
Target.

 
 
e.
The cumulative nature of the Claw Back feature will apply only during the
respective year in which the pre-determined financial targets were not met and
cannot be applied to previous years in which the financial targets were met and
the full scheduled principal payment was paid.

 
Example of Claw Back
 
$625,000  Scheduled principal payment at 3rd anniversary following Closing
$1,121,380  Annual Target EBITDA at 3rd anniversary following Closing
$1,000,000  Actual EBITDA at 3rd anniversary following Closing
$557,349  Actual principal payment at 3rd anniversary following Closing
         $557,349 = ($1,000,000/$1,121,380) * $625,000 scheduled payment

 
Late Fees: In the event that a payment due under this Note is not made within
ten (10) days of the time set forth herein, the Borrower shall pay an additional
late fee in the amount of 2.0% percent of said payment.


 
 

--------------------------------------------------------------------------------

 
 
Place of Payment - all payments due under this note shall be made at 2295 Towne
Lake Pkwy., Suite 116 PMB 305, Woodstock, Georgia, 30189, or at such other place
as the holder of this Note may designate in writing.
 
Prepayment - This Note may be prepaid in whole or in part at any time without
premium or penalty. All prepayments shall first be applied to interest, and then
to principal payments in the order of their maturity. The Borrower will be
required to make prepayments as additional fundings, either debt or equity, are
procured such that the entire debt would be paid upon a cumulative additional
fundings of $5 million US Dollars.
 
Default - In the event of default, the borrower[s] agree to pay all costs and
expenses incurred by the Lender, including all reasonable attorney fees
(including both hourly and contingent attorney fees as permitted by law) for the
collection of this Note upon default, and including reasonable collection
charges (including, where consistent with industry practices, a collection
charge set as a percentage of the outstanding balance of this Note) should
collection be referred to a collection agency. The Borrower will have 30 days to
cure any default.
 
Acceleration of Debt - In the event that the borrower[s] fail to make any
payment due under the terms of this Note, or breach any condition relating to
any security, security agreement, note, mortgage or lien granted as collateral
security for this Note, seeks relief under the Bankruptcy Code, or suffers an
involuntary petition in bankruptcy or receivership not vacated within thirty
(30) days, the entire balance of this Note and any interest accrued thereon
shall be immediately due and payable to the holder of this Note. A breach of the
Promissory Note shall be a breach of any active employment agreement between the
Borrower and Lender.
 
Joint and Several Liability - All borrowers identified in this Note shall be
jointly and severally liable for any debts secured by this Note.
 
Modification - No modification or waiver of any of the terms of this Agreement
shall be allowed unless by written agreement signed by both parties. No waiver
of any breach or default hereunder shall be deemed a waiver of any subsequent
breach or default of the same or similar nature.
 
Transfer of the Note - The borrowers hereby waive any notice of the transfer of
this Note by the Lender or by any subsequent holder of this Note, agree to
remain bound by the terms of this Note subsequent to any transfer, and agree
that the terms of this Note may be fully enforced by any subsequent holder of
this Note. The Transfer of the Note would preclude any claim of Breach of the
Employment Agreement.
 
Severability of Provisions - In the event that any portion of this Note is
deemed unenforceable, all other provisions of this Note shall remain in full
force and effect.
 
Choice of Law - All terms and conditions of this Note shall be interpreted under
the laws of State of Georgia.

 
 

--------------------------------------------------------------------------------

 
 
Signed Under Penalty of Perjury, this __ day of _____________, 2009,
 

--------------------------------------------------------------------------------

Borrower(s)
 
Signed in the presence of:
 

--------------------------------------------------------------------------------

Witness

 
 

--------------------------------------------------------------------------------

 